DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Acknowledgement is made of the amendment filed 06/29/2022 which amended claims 16-18, 21 and 24-28. Claims 15-34 are currently pending in the application for patent.

Terminal Disclaimer
The terminal disclaimer filed on 06/29/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 9,958,697 and 10,914,965 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 15-34 are allowed.
The following is an examiner’s statement of reasons for allowance.
Regarding Claim 15, the prior art of record, whether taken alone or in combination, fails to teach, suggest or render obvious a polarization beam splitter adapted to split an incident image light into a transmitted light having a first state of polarization, and first and second reflected lights having a second state of polarization, the second state being different from the first state, wherein the polarization beam splitter has at least one prism and first and second polarization beam splitting surfaces arranged at an angle to each other, and a junction of the first and second polarization beam splitting surfaces is located on a path of the incident image light.
These limitations in combination with the other limitations of claim 15 renders the claim non-obvious over the prior art of record.
Regarding Claim 29, the prior art of record, whether taken alone or in combination, fails to teach, suggest or render obvious a polarization beam splitter adapted to split an incident image light into a transmitted light having a first state of polarization, and first and second reflected light having a second state of polarization, the second state being different from the first state, wherein the polarization beam splitter has at least one prism and first and second polarization beam splitting surfaces arranged at an angle to each other, and a junction of the first and second polarization beam splitting surfaces is located on a path of the incident image light; a lens disposed in a light path of the transmitted light following the polarization beam splitter.
These limitations in combination with the other limitations of claim 29 renders the claim non-obvious over the prior art of record.

Cowan (US 2008/0143965) discloses a stereoscopic image apparatus (Figure 5A) comprising: 
a polarization beam splitter (Figure 5A; Elements 558 and 578) adapted to split an incident image light into a transmitted light having a first state of polarization (Paragraph [0036]), and first and second reflected lights having a second state of polarization (Paragraph [0036]), the second state being different from the first state (Paragraph [0036]), 
wherein the polarization beam splitter (Figure 5A; Elements 558 and 578) has at least two plates (see Figure 5A); 
a refractive member (Figure 5A; Lens 502 and 504) disposed in a path of the incident image light before the polarization beam splitter (Figure 5A; Elements 558 and 578);
first and second reflective members (Figure 5A; Elements 557 and 571) configured to modify paths of the first and the second reflected lights so that the transmitted light and the first and the second reflected lights collectively form the stereoscopic image (see Figure 5A and Paragraph [0041]); 
wherein the stereoscopic image is formed by overlapping of a first image formed from the transmitted light (see Figure 5A; wherein the transmitted light corresponds to the light passing through polarizing beam splitters 558 and 578) and a second image formed from the first and second reflected lights (see Figure 5A; wherein the first and second reflected lights correspond to the lights reflected by polarizing beam splitters 558 and 578), wherein the second image is formed by combining the first and second reflected lights, the second image having at least one non-overlapped area (see Figure 4A and Paragraph [0045]; wherein it is disclosed that due to the fact that the optical path length of the two reflected lights are longer than that of the transmitted light the S polarized image appears larger than the image formed by the transmitted P-polarized image, thereby creating a region of first and second reflected S-polarized light that is not overlapped by transmitted P-polarized light); first, second and third polarization modulators (Figure 5A; Elements 553, 573, 556 and 578) configured to selectively switch the polarization states of the transmitted light and the first and the second reflected lights between the first and the second states of polarization (see Paragraphs [0032-0033]).
However, Cowan can’t reasonably be relied upon as teaching a polarization beam splitter adapted to split an incident image light into a transmitted light having a first state of polarization, and first and second reflected light having a second state of polarization, the second state being different from the first state, wherein the polarization beam splitter has at least one prism and first and second polarization beam splitting surfaces arranged at an angle to each other, and a junction of the first and second polarization beam splitting surfaces is located on a path of the incident image light; a lens disposed in a light path of the transmitted light following the polarization beam splitter.
The dependent claims, claims 16-28, 30-34, are likewise allowable by virtue of their dependency upon allowable independent claims 15 and 29 as detailed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A LAMB II whose telephone number is (571)270-0648. The examiner can normally be reached Monday-Friday 10am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER A LAMB II/Examiner, Art Unit 2882